        Case 3:20-cv-08741-VC Document 13 Filed 01/15/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                           UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
13
     Scott Johnson, an Individual,       Case No: 20-cv-08741-VC
14
                        Plaintiff,
15 -vs.-                                 [PROPOSED] ORDER RE:
16 LMT Home Corporation, a California    STIPULATION TO EXTEND THE
   Corporation; Stanislaus Funding,      TIME FOR DEFENDANTS TO
17 Inc., a California Corporation        RESPOND TO THE COMPLAINT AND
                                         FILE APPLICATION PURSUANT TO
18                                       CIVIL CODE SECTION 55.54
                        Defendants.
19
20
                                         Judge: Hon. Vince Chhabria
21
22
23
24
25
26
27
28                                        -1-
                                                                   [PROPOSED] ORDER RE:
                                                     STIPULATION TO EXTEND THE TIME FOR
                                                DEFENDANTS TO RESPOND TO THE COMPLAINT
Case 3:20-cv-08741-VC Document 13 Filed 01/15/21 Page 2 of 2
